Citation Nr: 1433514	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-15 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1970 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.  

The Veteran originally requested to attend a hearing before a Veterans Law Judge at his local RO.  In April 2013, the Veteran withdrew his request for a hearing.  


REMAND

The Veteran is claiming that he has a psychiatric disorder which is etiologically related to his active duty service.  

Associated with the claims file is a November 2009 statement from a VA Behavioral Health Psychotherapist who noted the Veteran has been diagnosed with and treated for bipolar disorder, depression and anxiety since 2007.  She opined that the Veteran's symptoms appeared to have been exacerbated by his time in the navy.  Significantly, this clinician also did not provide any rationale to support the opinion.  The Board finds that the Veteran should be informed that he should contact the clinician and request that she provide an addendum to the November 20009 letter, if possible, which provides the rationale for her opinion.  

Other evidence of record, including an August 2012 statement from a VA staff psychiatrist, also indicates that the Veteran is being treated for bipolar disorder.  

In response to his claim, the Veteran was afforded a VA examination in April 2011 to determine the nature and etiology of any psychiatric disorders present.  The examiner diagnosed dysthymia and opined that it was not related to the Veteran's active duty service.  Significantly, the examiner provided no rationale to support this opinion other than to state that there is no evidence that the disorder is related to service.  

Since the April 2011 VA examiner did not diagnose bipolar disorder or adequately support the opinion provided, the Board has determined that the Veteran should be afforded another VA examination, by a different examiner, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim.

2.  The RO or the AMC should inform the Veteran that he should contact the VA Behavioral Health Psychotherapist who prepared the November 2009 letter indicating that the Veteran's mental health symptomology might have been exacerbated by his active service and request that she provide the rationale for her opinion.  

3.  When all available pertinent records have been obtained, the Veteran should be afforded a VA examination by a psychiatrist or psychologist, other than the April 2011 examiner, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be provided to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to service.

If the examiner is of the opinion that any such disorder existed prior to the Veteran's entrance onto active duty, the examiner should state an opinion as to whether the evidence clearly and unmistakably demonstrates that the disorder existed prior to service and clearly and unmistakably demonstrates that the disorder did not permanently increase in severity as a result of active service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



